DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claimed method of claim 1 and system of claim 11 are both directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea falling within the mental processes group enumerated groupings of abstract ideas set forth in the 2019 PEG. Examiner is of the position that claims 1 and 11 are directed towards the judicial exception of an abstract idea, and specifically the abstract idea grouping of a mental process in evaluating and making a judgement into how to obtain and update a baseline of a document using numerical metrics. 
  The recitation of generic computer components does not negate that the abstractness of the given limitations. The limitations of claim 1 reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold as follows and are substantially similar to the claim limitations recited in the system claim of claim 11: 
receiving documents by a server; 
analyzing the documents, by the server, to construct one or more numerical metrics; 
identifying a baseline, by the server, for the one or more numerical metrics;
receiving additional documents; 
identifying an updated baseline, by the server, for the one or more numerical metrics; and 
outputting the updated baseline for display to a user.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to receiving…documents and outputting…for display.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular 
One skilled in the relevant art can recognize, however, that the invention may be practiced without one or more of the specific details, or with other methods, components, materials, and so forth to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to receiving…documents and outputting…for display at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's specification at Figure 1 and paragraphs [0028]-[0029] and [0032] describes generic off-the-shelf computer-based elements for implementing the claimed invention which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ...TLI Communications LLC v. AV Auto. LLC ... OIP Techs., Inc., v. Amazon.com, Inc ... buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frieder et al. U.S. Pub. No. 2015/0235138 (hereinafter “Frieder”) in view of Raza U.S. Pub. No. 2015/0294257 (hereinafter “Raza”).
Regarding independent caim 1, Frieder discloses:
receiving documents by a server (Frieder at paragraph [0043] discloses a content server and Frieder at paragraph [0053] discloses collecting data and treating each piece of data as a document.)

analyzing the documents, by the server, to construct one or more numerical metrics (Frieder at paragraph [0067] discloses a relevance criteria in a hypothesis space that uses frequency of words, parts of speech and thresholding of concepts which Examiner is interpreting as reading on numerical metrics, more specifically, Frieder discloses in part, “According to an embodiment, the system can be configured to employ a weighing schema, for instance by employing weighting algorithm or module that weighs based on, for example, the frequency of a word or words, parts of speech, thresholding of concepts, and/or exclusions (e.g., excluding proper names or locations).”)

While Frieder discloses tracking a frequency of words and thresholding of concepts, Frieder does not disclose:
identifying a baseline, by the server, for the one or more numerical metrics 
However, Raza at paragraph [0023] teaches a sentiment engine that contains an ontology that identifies positive and negative terms in unstructured data and creates a baseline model for making a determination from unstructured data in the comments section of a document.
Both the Frieder reference, and the Raza reference, in the sections cited by the Examiner, are in the field of endeavor of document analysis.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the generating and weighting of hypothesis and coding of a corpus of data based on ontology as disclosed in Frieder in the Abstract with the sentiment engine that uses ontology to identify terms in unstructured data and developing a baseline model as taught in Raza to facilitate in making a determination as to what the data means (See Raza at paragraph [0016).

Frieder does not disclose:
receiving additional documents; identifying an updated baseline, by the server, for the one or more numerical metrics; and outputting the updated baseline for display to a user.
However, Raza at paragraph [0024] teaches receiving new data and updating a baseline, more specifically, Raza teaches in part, “In one embodiment, organization model generator 150 can be configured to update baseline model 160 according to a predefined schedule or time interval. In another embodiment, organization model generator 150 can receive a signal from data aggregator 140 that a batch of new data is available. When the signal is received, organization model generator 150 can update the baseline model 160 using the newly available data.”

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder as modified with Raza discloses:
identifying a potential event of interest, by the server, based on a difference between the updated baseline and the baseline (Frieder at paragraph [0041] discloses in part, “The term "hypothesis" can be understood to represent a specific description or example extracted, according to the form of ontology, from a body of information, which are collected to find certain events, interests, or preferences. If ontology is deemed as genus, then a hypothesis may be deemed as species. The content described in a hypothesis may be true, potentially true, potentially false, or false or may be relevant or unrelated to those events, interests, or preferences that are sought by a user.”  Additionally, Raza as detailed in the rejection of claim 1 above, at paragraphs [0023]-[0024] teaches developing and updating a baseline, and additionally, Raza at paragraph [0033] teaches as some of the underlying metrics are updated the hypothesis or determination can change, such as an employee is likely to leave to an employee is likely to stay.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the documents are time- stamped and the one or more numerical metrics include a frequency of keywords in the time- stamped documents (Frieder at paragraph [0053] discloses in part, “The corpus of data includes a collection of available data sets that may be related to a group, a time period…”  Additionally, Frieder at paragraph [0067] discloses a frequency of words.) 

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Frieder in the Abstract and paragraph [0041] discloses making a hypothesis based on information, Frieder does not disclose:
wherein the documents are time- stamped and the one or more numerical metrics include a sentiment expressed in the time- stamped documents.
In other words, Frieder does not disclose one or more numerical metrics include a sentiment expressed…
However, Raza at paragraph [0023] teaches a sentiment analysis engine and whether an employee is likely to stay or leave their position, i.e., happy or unhappy.

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
receiving an ontology including ontological terms, wherein the one or more numerical metrics include an occurrence of the ontological terms (Frieder at paragraphs [0065]-[0067] discloses an ontological space used to create hypothesis and ontological terms (group, exploded, bunker) in the form of (Subject, Verb, Object) and testing the hypothesis using the frequency of terms.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the one or more numerical metrics include an emergence of documents clustered in time expressing themes related to a particular domain of interest (Frieder at paragraph [0040] discloses in part, “The term "ontology" can be understood to represent a formal conceptualization of a particular domain of interests or a definition of an abstract, view of a world a user desires to present.”  Additionally, Frieder at paragraph [0053] discloses corpus of data related to a time period, Frieder at paragraph [0054] discloses an ontological vector field related to time, and Frieder at paragraph [0066] discloses clustering techniques.)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
wherein the one or more numerical metrics include an emergence of documents associated with a particular location expressing themes related to a particular domain of interest (Frieder at paragraph [0054] discloses an ontological vector field related to location.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Frieder discloses:
receiving an ontology, the ontology comprising a plurality of elements, each of the elements comprising a plurality of ontological terms, the ontology defining ontological vectors comprising an ontological term from each of two or more of the plurality of elements, each of the ontological vectors describing a hypothesis; coding the documents according to the ontology to identify ontological vectors (Frieder in the Abstract and paragraph [0010] discloses generating a hypothesis and vector and coding documents using ontology.)

forming an ontology space wherein each dimension of the ontology space comprises one or more of the elements of the ontology; populating the ontology space by adding the ontological vectors identified in the documents such that a weight or each point in the ontology space is proportional to a number of ontological vectors associated with that point found in the documents (Frieder at paragraphs [0053] and [0055] discloses forming an N dimensional ontology space wherein each vector field is represented by a dimension.  Frieder at paragraph [0064] discloses populating the ontology space.)

using an optimization algorithm to rank points or clusters of points in the ontology space based on the weights of the points or the clusters of points; and outputting the ranked list of points or clusters of points, each point or cluster of points corresponding to one or more ontological vectors describing a hypothesis (Frieder at paragraphs [0066] – [0068] discloses using an optimization algorithm in ranking and clustering of hypothesis.  Additionally, Frieder at paragraph [0061] discloses ranking, weighting and outputting hypothesis.)

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Frieder discloses:
wherein the optimization algorithm includes simulated annealing (Frieder at paragraph [0068] discloses in part, “…the optimization algorithm in addition to simulated annealing includes…”)

Regarding dependent claim 10, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Frieder discloses:
storing links between ontological terms included in an ontology and one or more numerical metrics; and constructing the one or more stored numerical metrics in response to a determination that a linked ontological term is included in an ontological vector in the ranked list of points or cluster of points (Frieder at paragraph [0010] discloses in part, “The method comprises selecting a form of ontology configured as one or more ontology vectors…”  Additionally, Frieder at paragraphs [0065]-[0068] discloses an ontological space used to create hypothesis and ontological terms (group, exploded, bunker) in the form of (Subject, Verb, Object) vector and testing the hypothesis using the frequency of terms and providing a ranked list of hypothesis.)

Regarding independent claim 11, while independent claim 11, a system claim, and independent claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 11 is rejected under the same rationale as claim 1.  Additionally, Frieder at Figures 1 and 2 discloses the hardware components recited in the claim.

Regarding dependent claim 12, all of the particulars of claim 11 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 2.

Regarding dependent claim 13, all of the particulars of claim 11 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claim 11 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 4.

Regarding dependent claim 15, all of the particulars of claim 11 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 5.

Regarding dependent claim 16, all of the particulars of claim 11 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 6.

Regarding dependent claim 17, all of the particulars of claim 11 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 7.

Regarding dependent claim 18, all of the particulars of claim 11 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 8.

Regarding dependent claim 19, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 9.

Regarding dependent claim 20, all of the particulars of claims 11 and 18 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154